Title: Notice of Truro Parish Vestry Meeting, 20 March 1764
From: Truro Parish Vestry Meeting
To: 



Virginia, Fairfax County, March 20, 1764.

Notice is hereby given to any Person or Persons, who are willing to undertake the Building a Brick Church at the Falls in Truro Parish in the County aforesaid, (to contain 1600 Feet superficial Measure, with convenient Galleries) That on the Third Monday in June next, there will be a meeting of the Vestry, at what is commonly called the Upper Church: At which Time and Place, any Person or Persons, who will under take the same, are desired to attend, with their Plans, and Estimate of the Expence, and to give Bond, with good Security, to the Church wardens of the said Parish, for his or their true Performance.


George W. Fairfax,
Church wardens.


George Washington.


